                                                Polling Place Voting Equipment Allocation Report
                                     County:                                                  Douglas County
                              Submitted By:                                                    Tesha Green
                             Phone Number:                                                     770-920-7412
                                       Email:                                            tgreen@co.douglas.ga.us
             Polling Place Name                  County Precinct (Identifier in Enet)   Number of Poll Pads Number of BMDs   Number of Ballot Scanners   Number of Poll Workers Precinct Techs supplied by Dominion
Ex: Main Street Middle School                               1B, 2B, 3B                           5               30                     1                          1                             1
Ex: James D. Recreation Center                                JAMES                              10              85                     2                          2                             2
Douglas County Courthouse ADV                    048030 Douglas County Courthouse                2               15                     2                                     9                  1
Boundary Water Aquatic Center ADV                      Bourndary Water AV                        2               10                     1                                     7                  1
Dog River Library ADV                                      Dog River AV                          2               10                     1                                     7                  1
Deer Lick Park ADV                                       Deer Lick Park AV                       2               10                     1                                     7                  1
Old Courthouse ADV                                      Old Courthouse AV                        2               10                     1                                     7                  1
Woodie Fite Senior Center ADV                             Woodie Fite AV                         2                6                     1                                     7                  1
Atlanta West Pentecostal ADV                             Atlanta West AV                         2               10                     1                                     7                  1
Church at Chapel Hill ADV                             Church at Chapel Hill AV                   2               10                     1                                     7                  1
Golden Methodist                                                729                              2               10                     1                                     7                  1
Old Courthouse Douglasville                                     730                              2               10                     1                                     7                  1
Beulah Baptist Church                                           731                              2               10                     1                                     7                  1
Stewart Middle School                                           732                              2               10                     1                                     7                  1
Arbor Station Elementary                                        733                              2               10                     1                                     7                  1
Bright Star UMC                                                 734                              2               10                     1                                     7                  1
Dorsett Shoals Elementary                                       735                              2               10                     1                                     7                  1
Chapel Hill Middle School                                      736N                              2               10                     1                                     7                  1
Church at Chapel Hill                                          736S                              3               15                     2                                     9                  1
Chestnut Log Middle School                                      737                              2               10                     1                                     7                  1
St Julian's Episcopal                                           738                              2               10                     1                                     7                  1
Lutheran Church                                                 739                              2               10                     1                                     7                  1
First Baptist Church of Douglasville                            740                              2               10                     1                                     7                  1
Factory Shoals Middle School                                    784                              2               10                     1                                     7                  1
Boundary Water Aquatic Center                                   785                              2               10                     1                                     7                  1
Mirror Lake Elementary                                         1258                              3               15                     2                                     9                  1
Winston Elementary                                             1259                              2               10                     1                                     7                  1
Dog River Library                                              1260                              2               10                     1                                     7                  1
Atlanta West Pentecostal                                       1270                              2               10                     1                                     7                  1
Ephesus Baptist Church                                         1271                              2               10                     1                                     7                  1
Prays Mill Gym                                                 1272                              2               10                     1                                     7                  1
Turner Middle School                                           1273                              2               10                     1                                     7                  1
First Baptist Church of Lithia Springs                         1274                              2               10                     1                                     7                  1
Lithia Springs High School                                     1275                              3               15                     2                                     9                  1
Deer Lick Park                                                 1276                              2               10                     1                                     7                  1
